 1   WO
 2
 3
 4
 5                          IN THE UNITED STATES DISTRICT COURT
 6                                  FOR THE DISTRICT OF ARIZONA
 7
 8       Enrique Montijo,                                 No. CV-13-01439-TUC-DCB
 9                     Plaintiff,                         ORDER
10       v.
11       Charles L Ryan, et al.,
12                     Defendants.
13
14             On June19, 2017, this Court found that material issues of fact existed as to whether
15   Defendants Swaney and Bennett were deliberately indifferent to Plaintiff’s serious medical
16   needs when Plaintiff and several other inmates fell ill from botulism poisoning.1 The Court
17   found that qualified immunity did not preclude this case and denied summary judgment for
18   Defendants Swaney and Bennett. (Order (Doc. 110)).
19             Defendants Swaney and Bennett appealed. On October 30, 2018, the Ninth Circuit
20   Court of Appeals affirmed this Court’s decision. The Mandate issued on December 12,
21   2018.
22             Accordingly,
23             IT IS ORDERED that, within 30 days of the filing date of this Order, the parties
24   shall file the Joint Proposed Pretrial Order. The parties shall include in the Proposed
25   Pretrial Order whether this case should be consolidated for trial with CV 13-691 TUC
26   DCB.2
27   1
       The Court previously dismissed Defendants Robinson, Suarez, and Ryan. (Order (Doc.
     53)). Defendant Sanchez was dismissed for failure to prosecute. (Doc. 59.)
28   2
       The companion case, CV 13-1141 TUC DCB, was voluntarily dismissed by stipulation
     of the parties on February 5, 2018.
 1          IT IS FURTHER ORERED that the parties should inform the Court as to whether
 2   a settlement conference should be held before a magistrate judge prior to the Court holding
 3   the Pretrial Conference and setting the trial date.
 4          Dated this 17th day of December, 2018.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
